Case: 19-50931   Document: 00515422126   Page: 1   Date Filed: 05/19/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                              No. 19-50931                         May 19, 2020
                            Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

CARLOS MEZA-CRUZ,

                                         Defendant-Appellant

********************************************************
Consolidated with 19-50941

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

CARLOS MEZA-CRUZ, also known as Carlos Meza Cruz, also known as Carlos
Meza-Ruiz, also known as Jesus Meza, also known as Carlos Mesa-Cruz, also
known as Carlos Cruz Mesa,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 4:19-CR-527-1
                          USDC No. 4:19-CR-263-1
     Case: 19-50931      Document: 00515422126         Page: 2    Date Filed: 05/19/2020


                                     No. 19-50931
                                   c/w No. 19-50941

Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Carlos Meza-Cruz appeals his 70-month within-guidelines sentence
imposed following his guilty plea for illegal reentry after removal from the
United States, in violation of 8 U.S.C. § 1326. He also appeals the concomitant
revocation of his supervised release related to his prior convictions for
conspiracy to possess with intent to distribute marijuana, in violation of 21
U.S.C. §§ 846 and 841(b)(1)(D), possession with intent to distribute marijuana,
in violation of § 841(b)(1)(D), and illegal reentry of a removed alien, in violation
of § 1326.
       Raising one issue on appeal, Meza-Cruz argues that his new illegal
reentry sentence, imposed under § 1326(b)(2), violates his due process rights
by exceeding the two-year statutory maximum set forth in § 1326(a) because
the indictment did not allege a prior conviction necessary for the § 1326(b)(2)
enhancement. He concedes that this argument is foreclosed by Almendarez-
Torres v. United States, 523 U.S. 224, 226-27 (1998), but seeks to preserve the
issue for further review.       The Government filed an unopposed motion for
summary affirmance agreeing that the issue is foreclosed and, in the
alternative, a motion for an extension of time to file a brief.
       As the Government argues, and Meza-Cruz concedes, the sole issue
raised on appeal is foreclosed by Almendarez-Torres. See United States v.
Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is foreclosed, summary




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 19-50931    Document: 00515422126   Page: 3   Date Filed: 05/19/2020


                                No. 19-50931
                              c/w No. 19-50941

affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969).
      Although the appeals of Meza-Cruz’s illegal reentry conviction and
supervised release revocation were consolidated, he does not address the
revocation in his appellate brief.   Consequently, he has abandoned any
challenge to the revocation or revocation sentence. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir.1993).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgments of the district court are AFFIRMED. The
Government’s alternative motion for an extension of time to file a brief is
DENIED.




                                     3